DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7, 9, 10, 14-20, 25, 27, 28, 32-34, 37, and 38 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on December 20, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on December 20, 2021, is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 19, 20, 25, 27, 28, 32-34, 37, and 38, in the reply filed on December 20, 2021 is acknowledged.
Claims 1, 2, 7, 9, 10, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/036148, filed on June 5, 2018, which claims domestic priority 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 13, 2020 and December 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 
The second page of the IDS filed on December 20, 2021 has been lined through because the reference should be cited on Form PTO-1449 or Form PTO/SB/08 and there is no copy of the reference as required by 37 CFR 1.98(a)(2).


Claim Objections
Claims 27 and 34 are objected to in the recitation of “a sequence that is at least 95% identical” and “a sequence at least 95% identical”, respectively, and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite “a sequence that has at least 95% identity”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19, 20, 25, 27, 28, 32-34, 37, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 (claims 20, 25, 27, 28, 32-34, 37, and 38 dependent therefrom) is indefinite in the recitation of “a substrate having affinity for the catalytic domain of the enzyme”. The specification does not define the term “substrate” and the plain and ordinary meaning of the term is a material upon which an enzyme acts to produce a different material, known as a “product”. According to the instant specification and claims, the recited “substrate” encompasses the PKCα pseudosubstrate of SEQ ID NO: 29 (e.g., claim 33 and specification at p. 21, lines 18-19), however, it is well-known in the art that the PKCα pseudosubstrate is not a substrate for PKCα because it is not phosphorylated and is instead a substrate antagonist (see House et al., Science 238:1726-1728, 1987; cited on the IDS filed on October 13, 2020). As such, under the plain and ordinary meaning, the term “substrate” in claim 19 does not encompass a PKCα pseudosubstrate and thus, it is unclear as to the scope of materials that are considered to be encompassed by “a substrate having affinity for the catalytic domain of the enzyme”. While the applicant may be their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01.IV.
Claim 25 is indefinite in the recitation of “substantially repeating” and “about 50 to about 250”. The terms “substantially” and “about” are terms of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited terms of degree. Moreover, there is 
Claim 28 is indefinite in the recitation of “the ER/K sequence” and “the peptide sequence”.  There is insufficient antecedent basis for each of these limitations in the claim. 
Claim 34 is indefinite in the recitation of “a molecule having affinity for a catalytic domain of an enzyme”, “a resonance energy transfer donor or acceptor”, “a partner for the resonance energy transfer donor or acceptor”, and “the catalytic domain of the enzyme, or a portion of the catalytic domain for which the molecule has affinity”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad limitations “a molecule having affinity for a catalytic domain of an enzyme”, “a resonance energy transfer donor or acceptor”, “a partner for the resonance energy transfer donor or acceptor”, and “the catalytic domain of the enzyme, or a portion of the catalytic domain for which the molecule has affinity”, and the claim also recites “a substrate having affinity for the catalytic domain of the enzyme”, “Forster resonance energy transfer (FRET) donor and a FRET acceptor”, and “a catalytic domain of an enzyme”, which are the narrower limitations. It is suggested that applicant clarify the meaning of the claim.

Claim Interpretation
The phrase “catalytic domain of an enzyme” is interpreted in accordance with MPEP 2111.01 as meaning the region of an enzyme that interacts with its substrate to effect an enzymatic reaction. 
The phrase “a substrate having affinity for the catalytic domain of the enzyme” is interpreted as meaning a material upon which an enzyme acts to produce a different material, known as a “product”. In view of the indefiniteness of the phrase “a substrate having affinity for the catalytic domain of the enzyme” and in the interest of compact prosecution, the phrase “a substrate having affinity for the catalytic domain of the enzyme” is also interpreted as encompassing a pseudosubstrate of PKCα. 
The term “ER/K sequence” is interpreted in accordance with MPEP 2111.01 as meaning a genetically encoded polypeptide motif based on alternating sequence of approximately four glutamic acid (E) followed by approximately four arginine (R) or lysine (K) residues (see Sivaramakrishnan et al., PNAS 108:20467-20472, 2011, Abstract; cited on the IDS filed on October 13, 2020). 
The term “PKCα” is interpreted in accordance with MPEP 2111.01 as meaning Protein Kinase C alpha. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritt et al. (J. Biol. Chem. 288:8875-8886, 2013; cited on Form PTO-892 mailed on October 8, 2021; hereafter “Ritt”).
The claims are drawn to a polypeptide comprising: 
a catalytic domain of an enzyme; 
a linker comprising an amino acid sequence flanked by a Forster resonance energy transfer (FRET) donor and a FRET acceptor; and 
a substrate having affinity for the catalytic domain of the enzyme, wherein the linker separates the catalytic domain from the substrate.
Regarding claims 19 and 20, the reference of Ritt discloses a polypeptide sensor comprising mCitrine, a FERM domain, an ER/K linker, mCerulean, and FAK (p. 8879, Figure 1a). The mCitrine moiety is a FRET acceptor (p. 8881, column 2), The mCerulean moiety is a FRET donor (p. 8881, column 2), mCitrine and mCerulean flank the ER/K linker (p. 8879, Figure 1a), FAK is a kinase (p. 8875, Abstract), and given that the FERM domain of the polypeptide sensor is autophosphorylated by the FAK of the sensor (p. 8880, columns 1-2), the FERM domain is considered to be a substrate of the enzyme.
Regarding claim 37 and 38, Ritt discloses an expression construct encoding the polypeptide sensor and a sf9 cell transfected with the expression construct (p. 8876, column 2).  
Therefore, Ritt anticipates claims 19, 20, 37, and 38 as written.

s 19, 20, 32, 33, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommese et al. (J. Biol. Chem. 292:2873-2880, February 2017; cited on the IDS filed on October 13, 2020; hereafter “Sommese”) as evidenced by UniProt Database Accession Number P17252 (May 2016, 14 pages; cited on Form PTO-892; hereafter “UniProt”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 19 and 20, the reference of Sommese discloses a PKCα FRET sensor comprising PKCα regulatory domains, an ER/K FRET linker, and a PKCα catalytic domain (p. 2873, column 2, bottom; p. 2874, Figure 1A). Sommese discloses the ER/K FRET linker comprises an ER/K alpha-helix flanked by a FRET donor and a FRET acceptor (p. 2873, column 2, bottom).
Regarding claims 32 and 33, Sommese discloses the PKCα regulatory domains comprise a pseudosubstrate sequence and the PKCα regulatory domains correspond to amino acids 1-293 of PKCα (p. 2878, column 2, middle). Sommese does not expressly disclose the PKCα pseudosubstrate is a peptide that is 5 to 20 amino acids in length and comprises the amino acid sequence of SEQ ID NO: 29. Evidentiary reference UniProt is cited in accordance with MPEP 2113.01.III to show that amino acids 18-31 of PKCα correspond to SEQ ID NO: 29 and the applicant’s specification discloses that SEQ ID NO: 29 is from the pseudosubstrate sequence of PKCα (p. 21, lines 18-19).
Regarding claim 37 and 38, Sommese discloses an expression construct encoding the polypeptide sensor and a sf9 cell transfected with the expression construct (p. 2878, column 2).  
Therefore, Sommese anticipates claims 19, 20, 32, 33, 37, and 38 as written.

Claims 19, 20, 32, 33, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (J. Biol. Chem. 289:17812-17829, 2014; cited on the IDS filed on October 13, 2020; hereafter “Swanson”) as evidenced by UniProt Database Accession Number P17252 (May 2016, 14 pages; cited on Form PTO-892; hereafter “UniProt”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 19 and 20, the reference of Swanson discloses a PKCα sensor comprising human PKCα amino acids 1-292, mCerulean, a TEV protease site, an ER/K linker, mCitrine, and human PKCα amino acids 293-672 (p. 17816, Figure 1a; p. 17818, Figure 2b). Swanson discloses the domains of PKCα, ER/K linker, and the mCitrine/mCerulean FRET pair are tethered with (Gly-Ser-Gly)2-4 linkers to allow for rotational freedom (p. 17816, column 1). According to Figure 2b of Swanson, the PKCα regulatory domain is at the N-terminus of the sensor and the PKCα catalytic domain is at the C-terminus of the sensor. Swanson discloses the PKCα regulatory domain comprises a pseudosubstrate sequence (p. 17816, Figure 1a) that interacts with the kinase active site (p. 17816, Figure 1a and column 2). The pseudosubstrate of human PKCα is considered to be “a substrate having affinity for the catalytic domain of the enzyme” as recited in claim 19.
Regarding claims 32 and 33, Swanson does not expressly disclose the pseudosubstrate of human PKCα is a peptide that is 5 to 20 amino acids in length and comprises the amino acid sequence of SEQ ID NO: 29. Evidentiary reference UniProt is cited in accordance with MPEP 2113.01.III to show that amino acids 18-31 of human α correspond to SEQ ID NO: 29 and the applicant’s specification discloses that SEQ ID NO: 29 is from the pseudosubstrate sequence of PKCα (p. 21, lines 18-19).
Regarding claim 37 and 38, Swanson discloses an expression construct encoding the polypeptide sensor and a sf9 cell transfected with the expression construct (p. 17813, column 2 to p. 17814, column 1).  
Therefore, Swanson anticipates claims 19, 20, 32, 33, 37, and 38 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ritt (supra) in view of Sivaramakrishnan et al. (WO 2013/067173 A1; cited on the IDS filed on October 13, 2020; hereafter “Sivaramakrishnan”). 
The relevant teachings of Ritt as applied to claims 19, 20, 37, and 38 are set forth above. 
Regarding the recited linker of claims 25 and 27, as stated above, Ritt discloses the sensor comprises an ER/K linker (p. 8879, Figure 1a).  
Ritt does not disclose an ER/K linker sequence as recited in claims 25 and 27. 
4)n (p. 12, paragraph [0046]). 
Regarding claims 27 and 34, Sivaramakrishnan discloses the ER/K sequence of SEQ ID NO: 1, which is identical to SEQ ID NO: 32 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ritt and Sivaramakrishnan to use the ER/K sequence of Sivaramakrishnan in the sensor of Ritt. One would have been motivated to do this because Ritt discloses a FRET biosensor comprising an ER/K linker and Sivaramakrishnan discloses the sequence of an ER/K linker for a FRET biosensor. 
Therefore, claims 25 and 27 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 25, 27, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sommese (supra) in view of Sivaramakrishnan (supra). 
The relevant teachings of Sommese as applied to claims 19, 20, 32, 33, 37, and 38 are set forth above. 
Regarding the recited linker of claims 25, 27, and 34, as stated above, Sommese discloses the sensor comprises an ER/K linker (p. 2873, column 2, bottom; p. 2874, Figure 1A). 
Sommese does not disclose an ER/K linker sequence as recited in claims 25, 27, and 34. 
4)n (p. 12, paragraph [0046]). 
Regarding claims 27 and 34, Sivaramakrishnan discloses the ER/K sequence of SEQ ID NO: 1, which is identical to SEQ ID NO: 32 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sommese and Sivaramakrishnan to use the ER/K sequence of Sivaramakrishnan in the sensor of Sommese. One would have been motivated to do this because Sommese discloses a FRET biosensor comprising an ER/K linker and Sivaramakrishnan discloses the sequence of an ER/K linker for a FRET biosensor. 
Regarding claim 28 and further regarding claim 34, as stated above, Sommese discloses a PKCα FRET sensor comprising PKCα regulatory domains, an ER/K FRET linker, and a PKCα catalytic domain (p. 2873, column 2, bottom; p. 2874, Figure 1A). Sommese discloses the ER/K FRET linker comprises an ER/K alpha-helix flanked by a FRET donor and a FRET acceptor (p. 2873, column 2, bottom). Sommese further discloses the ER/K FRET linker also contains an N-terminal TEV protease cleavage site and each discreet unit of the ER/K linker is separated by (Gly-Ser-Gly)2-4 linkers to provide rotational freedom (p. 2873, column 2, bottom). 
Sommese does not disclose a (Gly-Ser-Gly)2-4 linker between all protein domains of the FRET sensor. 
4 linkers between all protein domains of a FRET biosensor to ensure rotational freedom between the domains (p. 25, middle; p. 33, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sommese and Sivaramakrishnan to modify the FRET sensor of Sommese to include a (Gly-Ser-Gly)2-4 linker between all protein domains. One would have been motivated to do this because Sommese discloses a FRET biosensor comprising (Gly-Ser-Gly)2-4 linkers between certain protein domains (units) to provide rotational freedom, while Sivaramakrishnan teaches placing (Gly-Ser-Gly)4 linkers between all protein domains of a FRET biosensor to ensure rotational freedom between the domains.  
Therefore, claims 25, 27, 28, and 34 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 25, 27, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (supra) in view of Sivaramakrishnan (supra) and Steinkuhler (US 2007/0009989 A1; cited on October 13, 2020; hereafter “Steinkuhler”).
The relevant teachings of Swanson as applied to claims 19, 20, 32, 33, 37, and 38 are set forth above. 
Regarding the recited linker of claims 25, 27, and 34, as stated above, Swanson discloses the sensor comprises an ER/K linker (p. 17818, Figure 2b). 
Swanson does not disclose an ER/K linker sequence as recited in claims 25, 27, and 34. 
4)n (p. 12, paragraph [0046]). 
Regarding claims 27 and 34, Sivaramakrishnan discloses the ER/K sequence of SEQ ID NO: 1, which is identical to SEQ ID NO: 32 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swanson and Sivaramakrishnan to use the ER/K sequence of Sivaramakrishnan in the sensor of Swanson. One would have been motivated to do this because Swanson discloses a FRET biosensor comprising an ER/K linker and Sivaramakrishnan discloses the sequence of an ER/K linker for a FRET biosensor. 
Regarding claim 28 and further regarding claim 34, as stated above, Swanson discloses the sensor comprises human PKCα amino acids 1-292, mCerulean, a TEV protease site, an ER/K linker, mCitrine, and human PKCα amino acids 293-672 (p. 17818, Figure 2b) and discloses tethering the PKCα domains, ER/K linker, and the mCitrine/mCerulean FRET pair with (Gly-Ser-Gly)2– 4 linkers to allow for rotational freedom (p. 17816, column 1).
Although Swanson discloses a (Gly-Ser-Gly)2-4 linker between mCerulean and the ER/K linker, Swanson does not disclose a (Gly-Ser-Gly)2-4 linker between mCerulean and the TEV protease site and a (Gly-Ser-Gly)2-4 linker between the TEV protease site and the ER/K linker.
Sivaramakrishnan teaches (Gly-Ser-Gly)4 linkers between all protein domains of a FRET biosensor to ensure rotational freedom between the domains (p. 25, middle; p. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swanson, Sivaramakrishnan, and Steinkuhler to modify the sensor of Swanson to include a (Gly-Ser-Gly)2-4 linker between mCerulean and the TEV protease site and a (Gly-Ser-Gly)2-4 linker between the TEV protease site and the ER/K linker. One would have been motivated to do this because Swanson discloses a FRET biosensor comprising an internal TEV protease cleavage site, Sivaramakrishnan teaches placing (Gly-Ser-Gly)4 linkers between all protein domains of a FRET biosensor to ensure rotational freedom between the domains, and Steinkuhler acknowledges flanking an internal TEV protease cleavage site with Gly-Ser repeats.  
Therefore, claims 25, 27, 28, and 34 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1, 2, 7, 9, 10, 14-20, 25, 27, 28, 32-34, 37, and 38 are pending in the application.
Claims 1, 2, 7, 9, 10, and 14-18 are withdrawn from consideration.
Claims 19, 20, 25, 27, 28, 32-34, 37, and 38 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656